USDC IN/ND case 2:20-cv-00477-JTM-JEM document 8 filed 01/06/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 LEE EVANS DUNIGAN,

               Plaintiff,

                      v.                                    NO. 2:20 CV 477

 THERESA L. SPRINGMANN,

               Defendant.

                                     OPINION and ORDER

       Lee Evans Dunigan, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (DE # 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. In doing so, the court

must bear in mind that “[a] document filed pro se is to be liberally construed.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007).

       Here, Dunigan alleges that U.S. District Judge Theresa L. Springmann committed

“perjury” when she dismissed his complaint in Dunigan v. Tippecanoe County Sheriff’s

Office, No. 4:20-cv-32-TLS-JPK (N.D. Ind. closed July 16, 2020.) Specifically, he believes

she misconstrued the allegations in his complaint. This is his second time asserting such

a claim. A little over a month ago, he filed suit against Judge Springmann based on the

same allegations; the case was dismissed pursuant to 28 U.S.C. § 1915A. 1 See Dunigan v.

Springmann, 2:20-cv-410-PPS-JPK (N.D. Ind. closed Nov. 19, 2020).




       1This week, he filed a new lawsuit against U.S. District Judge Philip P. Simon,
who presided over Dunigan v. Springmann, 2:20-cv-410-PPS-JEM. See Dunigan v. Simon,
3:21-cv-0003-DRL-MGG (N.D. Ind. filed Jan. 4, 2021).
USDC IN/ND case 2:20-cv-00477-JTM-JEM document 8 filed 01/06/21 page 2 of 3



       As Dunigan was previously told, he cannot initiate federal criminal charges

against Judge Springmann. United States v. Palumbo Bros., Inc., 145 F.3d 850, 865 (7th Cir.

1998) (“[C]riminal prosecution is an executive function within the exclusive prerogative

of the Attorney General.” (citation and internal quotation marks omitted)). Likewise,

she has absolute immunity from civil suit based on her rulings in the prior case. Stump

v. Sparkman, 435 U.S. 349, 359 (1978); Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). If

Judge Springmann committed errors, Dunigan’s remedy is through an appeal, not a

lawsuit against her. Dawson v. Newman, 419 F.3d 656, 660-61 (7th Cir. 2005).

       Additionally, his complaint is barred by res judicata, as he previously raised these

same allegations against Judge Springmann in an earlier lawsuit and final judgment

was entered on the merits. See Palka v. City of Chicago, 662 F.3d 428, 437 (7th Cir. 2011). It

is also malicious for him to use the in forma pauperis statute to bring multiple suits

against the same defendant for purposes of harassment. See Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003). Therefore, the complaint is subject to dismissal.

       Ordinarily, the court should afford a pro se litigant an opportunity to replead

before dismissing the case with prejudice. Abu-Shawish v. United States, 898 F.3d 726, 738

(7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the

court is not required to grant leave to amend where such action would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”). The court finds no

basis to conclude that, if given another opportunity, Dunigan could state a viable



                                              2
USDC IN/ND case 2:20-cv-00477-JTM-JEM document 8 filed 01/06/21 page 3 of 3



federal claim against Judge Springmann, consistent with the allegations he has already

made.

        As a final matter, Dunigan is cautioned against reasserting these or similarly

frivolous allegations against Judge Springmann in another lawsuit. He has already been

told that he cannot pursue federal criminal charges or assert a civil claim against Judge

Springmann based on her rulings. If he persists in this course of conduct, he risks the

imposition of monetary sanctions, filing restrictions, and other penalties.

        For these reasons, the court:

        (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A; and

        (2) DIRECTS the Clerk to close this case.

                                          SO ORDERED.

        Date: January 6, 2021

                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             3
